Citation Nr: 0949144	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-17 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder, claimed as mental problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The appeal was subsequently transferred to the RO in North 
Little Rock, Arkansas.

In February 2007, the matter on appeal was remanded for 
further development.  Unfortunately, the appeal must once 
again be remanded.  Thus, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Review of the post-remand development indicates that the 
Veteran has held various addresses and has not consistently 
informed VA of his whereabouts, as reflected by several duty 
to assist letters being returned to VA as undeliverable.  The 
Board notes once again that it is the Veteran's obligation to 
inform VA of his whereabouts.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (noting that the veteran bears the burden of 
keeping VA apprised of his whereabouts and that, where he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find him")).  Nevertheless, a review 
of the record shows that additional development is necessary 
before a decision can be reached on this matter.

In April 2008, VA sent a duty to assist letter to P.H.H.S. 
requesting records pertaining to the Veteran dated from 
January 2003 to December 2005 as detailed by the Veteran in 
his release.  However, the February 2007 remand had requested 
records dated from 1998 to the present, as it was indicated 
in the record that the Veteran had been treated in 
approximately October 1998.  As the May 2008 response from 
P.H.H.S. indicates that only the dates January 2003 to 
December 2005 were searched when looking for the Veteran's 
records and no further attempts were made to obtain records 
for the dates in question, a remand is necessary to comply 
with the duty to assist.  38 C.F.R. § 3.159(c)(1).  

Additionally, a January 2005 VA treatment entry notes that 
the Veteran was in receipt of benefits from the Social 
Security Administration (SSA).  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that a 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Although it is unclear why the Veteran was 
in receipt of SSA benefits, he had previously stated that he 
was unable to hold a job due to his mental illness.  Under 
the circumstances presented here, especially in light of the 
difficulty in obtaining identified private treatment records 
dated in 1998, the RO should request the Veteran's SSA 
medical records.

The Board again notes that there is no medical nexus opinion 
indicating if the Veteran's current diagnosis of 
schizoaffective disorder is related to his service.  The 
Veteran has given conflicting accounts of when he first 
reported hearing voices.  Notably, in December 2001, the 
Veteran reported to the prison examiner at a psychiatric 
inpatient facility at the Texas Department of Criminal 
Justice (TDCJ) that he began hearing voices and seeing people 
come through windows after nearly drowning while in the 
second grade.  Additionally, the prison examiner noted that 
the Veteran has a long history of free world and TDCJ 
treatment for schizophrenia.  However, in a November 1998 VA 
treatment entry created before he filed his claim in October 
2002 and on statements submitted to the VA, the Veteran 
contends that he first began hearing voices after becoming 
addicted to drugs while in service.  Therefore, because there 
is an indication that the Veteran first heard voices during 
service, the Veteran should be scheduled for a VA examination 
in which the examiner renders an opinion as to the likelihood 
that the psychiatric disorder had its onset in service or is 
otherwise the result of a disease or injury incurred in 
active service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, 
the AMC/RO should obtain records 
pertaining to the Veteran's treatment at 
P.H.H.S. from 1998 to the present.  

2.  Obtain the Veteran's SSA records.  

3.  After the forgoing development has 
been completed, schedule the Veteran 
for a VA examination to evaluate his 
claim for service connection for 
schizoaffective disorder.  A copy of 
the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include 
responses to the each of the following 
items:

Based on a review of the claims folder 
and the examination findings, including 
the service treatment records, private 
treatment reports, VA treatment reports, 
as well as any additional evidence 
received pursuant to this remand, the 
examiner should render any relevant 
diagnoses pertaining to the claim for 
schizoaffective disorder.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current psychiatric 
disability is causally or etiologically 
related to his symptomatology in military 
service (which he describes as hearing 
voices) (January 1977 to March 1978) or 
any incident therein as opposed to its 
being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The Veteran must be properly 
informed of his scheduled VA 
examination, and he should be given 
notice of the consequences of failure 
to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If 
the Veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report.  The Board once 
again reminds the Veteran that it is 
his obligation to keep VA informed of 
his whereabouts.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that 
the veteran bears the burden of keeping 
VA apprised of his whereabouts and 
that, where he does not, "there is no 
burden on the part of the VA to turn up 
heaven and earth to find him")).

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


